Citation Nr: 0432166	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  00-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee bone spur.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for right hip sprain.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for left knee sprain.

6.  Entitlement to an initial compensable evaluation for 
bilateral thigh tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from October 1993 to October 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO, in pertinent part, denied 
entitlement to service connection for bilateral hearing loss, 
for a left knee sprain, and for a left ankle disorder.

In the July 1999 rating decision, the RO also granted 
entitlement to service connection for a right knee bone spur, 
a right hip sprain, and bilateral thigh tendonitis.  The 
veteran appealed the disability evaluations assigned for each 
of these disabilities.  

In a Substantive Appeal (VA Form 9) submitted in December 
1999, the veteran indicated that he wished to appear at a 
personal hearing before a Member of the Board at the RO.  The 
requested hearing was subsequently scheduled, and he was 
notified of the date and time of this hearing in an August 
2001 letter from the RO.  However, in a signed statement 
received later that month, the veteran indicated that he 
would be unable to attend the hearing, because he had not 
been able to obtain additional medical reports in support of 
his claim.  To the Board's knowledge, the veteran has since 
made no request for another hearing.  Accordingly, the Board 
will proceed to a decision on this appeal.

In October 2001, the Board remanded claims of entitlement to 
service connection for bilateral hearing loss, a left knee 
disorder, and a left ankle disorder, and entitlement to 
initial evaluations greater than those assigned for a right 
knee disorder, a right hip disorder, and bilateral thigh 
tendonitis, to the RO for additional evidentiary development.

Thereafter, in a Supplemental Statement of the Case (SSOC) 
dated in January 2003, the RO continued to deny the veteran's 
claims.  The claims folder was subsequently returned to the 
Board.

In July 2003 the Board remanded the claim for additional 
development.  In a rating decision in February 2004, the RO 
granted entitlement to service connection for a left knee 
sprain.  Thus, that issue has been resolved and is no longer 
on appeal.  

The Board further notes that the veteran, through his 
representative in the written brief presentation dated in 
October 2004, has submitted a notice of disagreement (NOD) as 
to the 10 percent disability evaluation for left knee sprain; 
that issue will be addressed in the REMAND portion of the 
present decision.  In addition, the issues of entitlement to 
initial evaluations greater than those assigned for left knee 
sprain, right knee disorder, a right hip disorder, and 
bilateral thigh tendonitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification to the veteran when further action 
is required on his part.


FINDING OF FACT

The veteran does not have an impaired hearing disability in 
the right or left ear which meets the requirements for VA 
compensation purposes under the law.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active military service, nor may organic 
disease of the nervous system (sensorineural hearing loss) of 
either ear be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim which was filed in October 1998.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective on 
August 29, 2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In letters dated in April 2001 and December 2003, the RO 
informed the veteran of the VCAA and its potential effect 
upon his claim.  In addition, the appellant was advised, by 
virtue of a detailed December 1999 statement of the case 
(SOC) and SSOCs issued in January 2003 and January 2004, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the January 2003 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, to include sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, to include a pre-
existing chronic disease, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disability was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley, supra (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385. 

As stated by the Court, "'[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of section 1110 would be satisfied.'"  
Hensley, supra, at 160 (citing Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992)).

III.  Factual background for bilateral hearing loss

The veteran indicated in his claim, received in October 1998, 
that hearing loss began in 1996.  

Service medical records show that the veteran underwent an 
annual audiological evaluation in January 1997 which showed a 
significant threshold shift in the right ear at 3000 Hz, when 
compared to his reference audiogram in February 1996.  He was 
to be tested again after a minimum of 15 hours noise-free.  
Approximately ten days later in January 1997, the results 
indicated no significant threshold shift when compared to the 
February 1996 reference audiogram.  

On the re-test audiological evaluation in January 1997, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
0
15
0
LEFT
5
0
0
5
0

At a periodic examination in February 1998 the veteran denied 
hearing loss.  The clinical evaluation of the internal canals 
of his ears was normal.  

On the audiological evaluation in February 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
5
5
5
0
10

In June 1998, it appears that the veteran was seen to be 
fitted with earplugs, although it is not clear whether 
earplugs were issued.  

At the discharge examination in July 1998, the veteran 
reported that he did not know whether he had hearing loss.  
His usual occupation was as a ground surveillance system 
operator.  The clinical evaluation of the internal canals of 
his ears was normal.

On the audiological evaluation in July 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
0
5
5
5
5

The veteran was afforded a VA fee basis audiological 
evaluation in March 1999.  He reported first noticing 
difficulty in hearing in June 1998.  He reported working in 
noisy environments and noticing a decrease in hearing acuity.  
On the report of the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
25
20
15
25
20

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 82 percent in the left ear.  
The diagnosis was bilateral borderline hearing acuity.  

In December 2003 the veteran was afforded a VA Compensation & 
Pension (C&P) audiology examination.  He reported a five-year 
history of military noise exposure to engines and vehicles 
during the maintenance of vehicles and power generators, 
without the use of ear protection.  He denied any history of 
occupational or recreational noise exposure.  

On the audiological evaluation in December 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
10
15
15
15
25

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 74 percent in the left ear.  

Otoscopic examination revealed a clear view of the veteran's 
eardrums, bilaterally.  Tympanograms were normal, and 
ipsilateral acoustic reflexes were present in both ears.  
There was no audiological evidence of middle ear problems.  
The examiner commented that the veteran exhibited functional 
behaviors and unwillingness to respond to pure tones and 
speech without repeated re-instruction.  Reported pure tone 
thresholds were believed to be accurate, and were consistent 
with the results obtained for transient and distortion 
product otoacoustic emissions.  For the diagnosis, the 
examiner commented that the rating should be on the basis of 
pure tone testing only; speech recognition was not considered 
reliable because of functional behaviors and an accent that 
made scoring of the responses difficult.  Hearing in both 
ears was within normal limits.  

IV.  Analysis

The threshold question that must be resolved regarding this 
claim is whether the veteran has a legal claim that might 
entitle him to the VA benefit he seeks.  If his claim fails 
because of the absence of the legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 428-30 
(1994).

The veteran has claimed that during service he was exposed to 
engines and vehicles during the maintenance of vehicles and 
power generators.  The veteran asserts that his current 
bilateral hearing loss is the result of that acoustic trauma 
in service.

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service 
which would adversely affect the veteran's auditory system, 
as well as post-service audiological findings that meet the 
criteria of 38 C.F.R. § 3.385.

Thus, under the foregoing law, if the veteran had "normal" 
hearing upon his separation, but developed measurable hearing 
loss meeting the criteria stated in 38 C.F.R. § 3.385, and if 
the veteran can now establish a causal relationship between 
his hearing loss and service, service-connected benefits may 
be granted.

Although the Board accepts and appreciates the veteran's 
statements that he has difficulty hearing bilaterally, the 
audiometric test results must meet the regulatory 
requirements for establishing a disability.  Then, if a 
current disability by VA criteria of hearing loss exists, 
there must be a determination of a relationship between that 
disability and an injury or disease incurred in service, or 
some other manifestation of the disability in service.  See 
38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155 (1993), 
both discussed above.

The veteran contends that he has bilateral sensorineural 
hearing loss that is related to service.  The Board has 
carefully considered the veteran's contentions.  He is 
competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

He, is not, however, competent to offer his medical opinion 
as to cause or etiology of the claimed disability, as there 
is no evidence of record that the veteran has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His statements therefore are not competent medical 
evidence of a nexus (that is, a causal link) between claimed 
current bilateral hearing loss and active service, or claimed 
continuity of symptomatology demonstrated after service.  
Moreover, as discussed above, his claimed hearing loss must 
meet the requirements of section 3.385 in order to qualify 
for service connection. 

The Board notes that, although the veteran is not competent 
to render a medical opinion or formulate an etiology of his 
claimed current hearing loss, he is competent to present 
evidence of noise exposure.  See Collette v. Brown, 82 F.3d 
389 (1996).  We have no reason to doubt his assertions as to 
noise exposure in service, from engines, vehicles, power 
generators, etc.

In this case, the service medical records do show findings of 
a significant threshold shift at three thousand Hz in the 
right ear, which was not shown upon re-testing after a period 
of not being exposed to noise.  Moreover, the audiological 
evaluation at separation does not show a hearing loss which 
is recognized as a disability under the provisions of 
38 C.F.R. § 3.385.  The Board notes that organic diseases of 
the nervous system, to include sensorineural hearing loss, 
are entitled to presumptive service connection if manifest to 
a compensable degree within one year of discharge.  However, 
there is no post-service evidence of record in this case 
showing sensorineural hearing loss in either ear to a 
compensable degree during the first post-service year.

In the report of the December 2003 audiological evaluation, 
the examiner assessed that the veteran's hearing was normal 
in both ears.  The audiometric testing of record fails to 
show a hearing loss in either ear that is recognized as a 
disability under the provisions of 38 C.F.R. § 3.385.

The Board must conclude that the veteran's claim for service 
connection under the provisions of 38 C.F.R. § 3.385 is 
legally insufficient.  Therefore, entitlement to service 
connection for bilateral hearing loss must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  

As discussed above in the Introduction, the veteran, through 
his representative, has filed a notice of disagreement with 
the initial disability evaluation assigned for a left knee 
disorder.  An NOD as to this issue was not in evidence prior 
to the transfer of the appeal to the Board.  As an NOD has 
been filed as to the evaluation assigned, the appellant is 
entitled to a Statement of the Case.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, the Board remanded the claim in July 2003 for 
further development.  The veteran, through his 
representative, contends that the VA examination in December 
2003 for examination of the orthopedic disorders was 
inadequate for rating purposes and determination of the 
issues on appeal.  The Board agrees.  Specifically, the 
examination of the left ankle did not include X-rays, (there 
were X-rays of the right ankle), and a requested medical 
opinion regarding etiology was not of record.  In addition, 
the examiner made no mention of pain, weakness, fatigability, 
or incoordination with reference to functional ability for 
the service-connected disabilities. 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. 4.10, 4.40, 4.45; see 
VAOPGCPREC 36-97.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based upon limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary. The Court 
further held that, where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law whenever it fails to ensure compliance.  The record 
does not show that the RO has complied with those 
instructions.  Thus, in order to ensure full compliance with 
the Board's previous remand instructions, the Board finds 
that an additional remand of this issue is necessary so the 
RO can provide the veteran with another VA examination.

Although the veteran's representative contends that, after 
the request for information from the veteran regarding 
medical treatment providers, the medical examination was 
scheduled before any additional medical evidence was 
submitted into the record on appeal, the Board notes that, to 
date, the veteran has not responded to the December 2003 
letter.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the claims file 
and ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent. 

2.  The RO should issue a statement of the 
case as to the veteran's disagreement with 
the initial disability evaluation assigned 
for his service-connected left knee 
disorder.  

3.  The RO should make arrangements for the 
veteran to undergo an orthopedic 
examination.  The veteran's claims folder 
must be provided to the examiner for review 
and such review should be noted in the 
examination report.  The examiner should 
conduct a thorough examination of the 
veteran's thighs, right hip, and right 
knee, for the purpose of determining the 
current severity of his service-connected 
disabilities.  

a.  The examination report should 
include a detailed description of 
pertinent symptoms and clinical 
findings, and an assessment of the 
functional impairment resulting 
therefrom.  The examination report 
should also include descriptions of 
ranges of motion in the right knee and 
hips, noting the normal ranges of motion 
in these joints.  

b.  Whether there is likely to be 
additional loss of range of motion due 
to any of the following should also be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or 
(4) incoordination.  The examiner should 
be asked to describe whether pain 
significantly limits functional ability 
during flare-ups.

c.  To the extent possible, the examiner 
should distinguish between those 
symptoms attributable to the veteran's 
service-connected bilateral thigh 
tendonitis and those symptoms 
attributable to his service-connected 
bilateral hip sprain.

d.  The examiner should also conduct a 
thorough examination of the veteran's 
left ankle, and provide a diagnosis of 
any pathology found.  As to any 
disability found on examination, the 
examiner should specifically comment on 
the etiology of that disability.  In 
particular, the examiner should discuss 
whether it is at least as likely as not 
(i.e., to at a least a 50-50 degree of 
probability) that such disability is 
related to the veteran's military 
service, or whether such a relationship 
is unlikely (i.e., less than a 50-50 
probability).

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the veteran's 
claim with consideration of any additional 
evidence added to the record subsequent to 
the February 2004 statement of the case.  
If any benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



